NO. 12-05-00122-CV
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS


ANNE MCCALEB,                                            §     APPEAL FROM THE 7TH
APPELLANT

V.                                                                         §     JUDICIAL DISTRICT COURT OF

ANTONIETTE DESCISCIOLO
AND ROBERT ROZEAN,                                 §     SMITH COUNTY, TEXAS
APPELLEES




MEMORANDUM OPINION
PER CURIAM
            This pro se appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure.  Tex. R. App. P. 42.3(c).  On March 14, 2005, Appellant filed a notice of appeal that
failed to contain the information required by Rule 25.1(e), i.e., a certificate of service showing
service on all parties to the trial court’s judgment.
            On April 13, 2005, Appellant was notified pursuant to Texas Rule of Appellate Procedure
37.1 that the notice of appeal was defective for failure to comply with Rule 25.1(e).  She was further
notified that unless she filed an amended notice of appeal on or before May 13, 2005, the appeal
would be referred to the court for dismissal.  See Tex. R. App. P. 42.3(c).  To date, Appellant has
neither complied with nor responded to our notice.

            Because Appellant has failed, after notice, to correct her defective notice of appeal, the appeal
is dismissed for failure to comply with the Texas Rules of Appellate Procedure.  See Tex. R. App.
 
 
 
 P. 42.3(c); Feist v. Berg, 12-04-00004-CV, 2004 WL 252785, at *1 (Tex. App.–Feb. 11, 2004, pet.
denied); Feist v. Hubert, 12-03-00442-CV, 2004 WL 252285, at *1 (Tex. App.–Feb. 11, 2004, pet.
denied).
Opinion delivered May 18, 2005.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.

















(PUBLISH)